Citation Nr: 1816119	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the RO in Albuquerque, New Mexico.  A transcript of the proceeding has been associated with the claims file.  Subsequently, the Veteran was notified that the VLJ who conducted the June 2014 Board hearing is no longer employed by the Board, and the Veteran was offered an opportunity for a new Board hearing.  See 38 C.F.R. § 20.707 (2017).  In January 2017, the Veteran notified the Board that he did not desire a new hearing.  

In December 2014, this matter was remanded by the Board for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board.

The December 2014 Board remand also included the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Subsequently, a February 2016 rating decision granted the claim.  As such, there remains no issue or controversy for decision.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran is not shown to have a respiratory disorder that is causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include as due to asbestos exposure, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that a September 2010 notice letter fully satisfied VA's duty to notify the Veteran.

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

In December 2014, the Board remanded the Veteran's claim so that his private treatment records from Dr. R.B. could be associated with the claims file, and so that a new VA examination could be performed to clarify whether the Veteran currently has a respiratory disorder that is related to his active service, including asbestos exposure.  Subsequently, the treatment records from Dr. R.B. were associated with the claims file, and a January 2016 VA examination was performed, which VA examiner provided an adequate rationale for the opinion provided and answered all the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from in the U.S. Navy as an electrical repairman September 1965 to September 1969.  He claims that he has a respiratory disorder due to asbestos exposure in service, or due to secondhand smoke exposure in service.  See Statement, June 2014.

As an initial matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  The M21-1, however, provides guidelines for developing claims based on alleged asbestos exposure.  See generally, M21-1, IV.ii.1.I.3 and IV.ii.2.C.2.  The M21-1 provides a table describing the probability of asbestos exposure based on Navy military occupational specialty (MOS).  Regarding an electricians mate (EM), such as the Veteran in this case, the M21-1 provides that asbestos exposure was "probable."  M21-1, IV.ii.1.I.3.d.  The Veteran also credibly reported that he performed electrical work aboard ship that required removal of asbestos insulation.  Therefore, the Board will concede asbestos exposure for purposes of this decision.

The Veteran's service treatment records are silent as to any respiratory complaints.  His September 1969 separation examination report shows that examination of his lungs was normal, and it shows a September 1969 chest x-ray was within normal limits.  See STRs at p.4 of 35; see also p.34.  On his September 1969 separation report of medical history, the Veteran checked the boxes denying that he experienced asthma, shortness of breath, chest pain or pressure, or a chronic cough.  See STRs at p.8 of 35.  Also, the Board notes that a July 1968 tuberculosis contact evaluation record notes the Veteran had no contact with the index man, that the Veteran was asymptomatic, and examination was within normal limits.  See STRs at p.24 of 35.  

Post-service, private treatment records from Dr. R.B. (dated since 1987) include a March 1995 chest x-ray report, apparently performed as part of a work physical, which shows it was considered unsatisfactory due to being partially fogged, but that no gross abnormalities were seen.  See PTRs, received October 2010 at p.35 and 97 of 99.  A July 1998 chest x-ray report, again apparently performed as part of a work physical, was negative except for "likely ripple shadows."  See PTRs, received October 2010 at p.32 and 95 of 99.  

The first medical record of any respiratory complaint is a an August 2001 record from Dr. R.B. that shows the Veteran complained of wheezing and a dry cough, and examination revealed wheezing at the right lung base.  He was diagnosed with a cough.  See PTRs, received October 2010 at p.29 of 99.  An October 2006 record from Dr. R.B. shows the Veteran presented with a cough and congestion, and Dr. R.B. noted the Veteran was mowing for the highway department and "he appears to have allergic bronchitis."  See PTRs, received October 2010 at p.16 of 99.  

A February 2010 record from Dr. R.B. shows the Veteran reported shortness of breath, and that he served on a Navy ship.  See PTRs at p.3 of 99.  A February 2010 pulmonary function test (PFT) of the same date was negative.  See PTRs at p.93 of 99.  A chest x-ray report of the same date shows no acute disease was seen.  See PTRs at p.92 of 99.  Dr. R.B. noted in the February 2010 treatment record, however, that the chest x-ray showed diffuse scar tissues and infiltrates in his lung fields.  See PTRs at p.3 of 99.  An impression was recorded including "perhaps he might have been exposed to asbestos with some fibrosis on chest x-ray."  A very brief March 2011 treatment record by Dr. R.B. shows he noted the Veteran "continues to be short of breath.  He has been exposed to asbestos and he has fibrosis of his lungs."  See PTRs, received December 2015 at p.13 of 36.  Similarly, a May 2014 statement by Dr. R.B. shows he noted he had been treating the Veteran for fibrosis of the lungs and that he continued to experience shortness of breath.  See Correspondence, received June 2014.

A February 2015 chest x-ray report ordered by Dr. R.B., however, again shows an impression of no acute pulmonary disease.  See PTRs, received December 2015 at p.44 of 46.

The Veteran was afforded VA examinations in December 2010 and January 2016.

The December 2010 VA examination report shows the Veteran reported he had a chronic cough triggered by a tickle in his throat since 1995, and sought private treatment since 1999.  The examiner noted the Veteran was treated with Tessalon Perles.  He also reported a productive cough.  Regarding frequency of symptoms, the Veteran reported experiencing the cough when talking too much, working too hard, going up stairs, and also sleeping supine.  He reported a needle sensation in his throat with paroxysmal coughing.  Physical examination revealed no evidence of abnormal breath sounds, normal chest expansion, and normal diaphragm excursion.  The examiner noted that the February 2010 PFT was normal, and the February 2010 chest x-ray revealed no acute pulmonary disease.  A high resolution CT scan was ordered in connection with the VA examination.  The CT scan request noted asbestos exposure in the Navy and that the private physician (Dr. R.B.) had noted scarring and indicated asbestosis in the private treatment records.  Corroboration of asbestosis was requested.  The December 2010 CT scan report shows an impression of "no evidence of asbestosis related pleural disease or interstitial lung disease."  See also CAPRI, received November 2015 at p.29 of 29.  The examiner recorded a diagnosis of exercise-induced bronchospasm.  The examiner opined that the claimed condition was not due to asbestos exposure in service.  The examiner reasoned that there was no evidence to support the claimed fibrosis/asbestosis diagnosis, and that the high resolution CT scan showed no evidence of asbestosis.  The examiner also reasoned that the private radiologist's interpretation of the February 2010 chest x-ray (Dr. R.B. records) made no statement of scarring, and that the February 2010 spirometry showed no restrictive lung disease.

The January 2016 VA examination report shows the Veteran reported experiencing shortness of breath easily, for instance, walking across the long VAMC parking lot.  He reported a cough stemming from his throat for 30 years.  The examiner noted that the service treatment records do not show any lung or respiratory problems.  The examiner acknowledged that because the Veteran worked with Navy ships in the 1960s as an electrician, it may be assumed that he had a likelihood of exposure to asbestos.  The Veteran reported he was being treated with Tessalon Perles.  The examiner noted the history of the February 2010 spirometry (Dr. R.B.) that was normal, and the February 2010 chest x-ray (Dr. R.B.) that revealed no acute pulmonary disease (see Dr. R.B. records).  The examiner noted that there was no basis seen in the Dr. R.B. records for the notation of fibrosis.  The examiner further noted that the February 2015 chest x-ray ordered by Dr. R.B. showed an impression of no acute pulmonary disease.  The examiner also noted that the December 2010 high resolution CT scan report, looking for lung fibrosis and signs of asbestosis, showed an impression of no evidence of asbestosis related pleural disease or interstitial lung disease, and that the February 2015 chest x-ray ordered by Dr. R.B. was negative.  

The examiner noted that a PFT revealed normal pre-broncholidator results.  The examiner noted that the Veteran's height was 63 inches, weight was 185 pounds, BMI was 32, and that the Veteran appeared obese with a large abdomen and he was deconditioned, which the examiner opined "in large part contributes to his shortness of breath."  The examiner opined that the Veteran did not show any lung disease on auscultation, that his lungs were clear without any crackles, rhonchi, or wheeze.  The examiner reiterated that the chest x-ray the year prior was normal, and the high resolution scan was negative for any lung disease.  The examiner acknowledged that the Veteran reported he was diagnosed with a cough and shortness of breath by his private physician and that he "was told he was okay and would be seen again in April."  The examiner opined that the Veteran's cough and shortness of breath is less likely than not due to his active service.  The examiner reasoned that the Veteran's cough and shortness of breath are attributable to his obesity and appearing deconditioned.  The examiner further reasoned that although there was a strong likelihood of exposure to asbestos in service, the Veteran's PFT was normal, the high resolution CT scan showed no asbestosis or lung disease, and his service treatment records showed no respiratory complaints.  The examiner further opined that although Dr. R.B. noted fibrosis, there was no evidence in Dr. R.B.'s records to support that diagnosis.  

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's has a respiratory disorder that is related to his active service.  The Board finds the opinions of the December 2010 and January 2016 VA examiners to be the most probative evidence of record in this regard based on the detail in the reports and supporting rationale.  As both examiner's pointed out in their opinions, there was no clinical or imaging evidence in the private treatment records of Dr. R.B. to support his February 2010 and March 2011 diagnosis of fibrosis.  The February 2010 PFT was normal.  The February 2010 chest x-ray showed no pulmonary disease.  The subsequent chest x-rays, high resolution CT scan, and PFT all showed no respiratory or pulmonary disease.  Moreover, as noted by the January 2016 VA examiner, the service treatment records show no respiratory complaints.  While the Board acknowledges the Veteran's complaints of a cough and shortness of breath, the January 2016 VA examiner attributed such to his obesity and deconditioned appearance, and the December 2010 VA examiner similarly noted it as an exercise-induced bronchospasm.  The Board notes these findings are consistent with one of the earliest two medical records of complaint in the file, the October 2006 Dr. R.B. record, which shows the Veteran complained of a cough and congestion and reported he was mowing lawns for the highway department.  The Dr. R.B. records also note the Veteran's obesity.  In addition, the Veteran himself has reported in his October 2010 statement and to the January 2016 VA examiner an onset of his cough of around 1985 or 1986, and, likewise, his wife reported in her September 2010 statement an onset in 1985, which date of onset decades after service tends to weight against the claim.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).

The Board acknowledges that the Veteran himself opines that he does have a respiratory disorder related to exposure to asbestos and secondhand smoke in service.  The Board ultimately, however, finds that the probative value of the opinions of the December 2010 and January 2016 VA examiners, which are supported by the objective findings in the PFT reports, chest x-ray reports, high resolution CT scan report, which were all negative, by far preponderate against the Veteran's lay assertion.

Therefore, in summary, the Board concludes that service connection for a respiratory disorder, to include as due to asbestos exposure, is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


